Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the election filed on 8/2/2022 in response to the restriction requirement of 6/2/2022. Applicant elected claims 4-15 and 17 with traverse. Applicant’s traversal arguments submitted on 8/2/2022 are persuasive. The restriction requirement has been removed. Therefore, claims 1-17 are pending and will be considered on their merits. 
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1102,” “1104,” and “1106” (Page 30, ln. 18).
Figures 6B, 6C, 7A, 7B, 7C, and 9 are objected to for being photographs. Photographs are not ordinarily permitted in utility patents. See 37 CFR 1.84(b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: “1102,” “1104,” and “1106” (Page 30, ln. 18).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 3 and 8, the term “the corresponding closed loops” (ln. 2 of both claims) lacks an antecedent basis. It is unclear of the term is referring to the “corresponding closed ring” introduced in claim 1 (ln. 6) or the “plurality of loop tips” introduced in claim 1 (ln. 9-10). For the purposes of examination the term “the corresponding closed loops” will be interpreted as referring to the “corresponding closed rings.”
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4-6, 9-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granberry et al (2019/0017199).
Regarding claim 1, Granberry discloses a fabric for forming a frictional anchoring point (Figs. 7A-7D, compression garment 700), the fabric comprising: a frustoconical section of knitted material extending from a first end to a second end (Fig. 7D depicts garment 700 as frustoconical from a narrower first end at the bottom to a wider second end at the top), wherein the cross-sectional area of the frustoconical section at the first end is smaller than the cross-sectional area of the frustoconical section at the second end (Figs. 7A-7D, the cross-sectional area at the bottom is smaller than the cross-sectional area at the top of the garment 700); a plurality of knitted rows of an active material (Figs. 6A-6C depict examples of knitted rows that could be used for the garment 700. The knitted rows include active sections “A”), each of the knitted rows defining a corresponding closed ring about the frustoconical section (Figs. 7A-7D, each of the knitted rows form closed ring sections 702A, 702B, and 702C); wherein each of the corresponding closed rings has a martensite diameter and an austenite diameter based upon the active material and a knit pattern ([0075] discloses that contraction amounts between each section may vary. These contraction amounts indicate that each section 702 has a martensite diameter (relaxed state) and an austenite diameter (compressed state)); and wherein each of the knitted rings is arranged along a knit pattern such that a plurality of loop tips of each of the knitted rings is oriented towards the first end (Figs. 6A-6C depict loop tips that are oriented to both the right and left side of the figures. Therefore, half of the loop tips would be “oriented towards the first end.” It is noted that the claims state that a “plurality of loop tips” are oriented towards the first end, and not that all of the loop tips are oriented towards the first end. In an alternative interpretation, half of the loop tips pictured on Figs. 6A-6C are oriented upwards and half are oriented downwards (depending upon which point in the loop is labeled the “tip” of the loop. Therefore, half of the loop tips would still be “oriented towards the first end”).
Regarding claim 4, Granberry discloses a system (Figs. 7A-7D, garment 700) comprising: a first anchor portion configured to be coupled to a first underlying structure (Fig. 7A, section 702A is an anchor portion configured to couple to an upper calf of a person); a second anchor portion configured to be coupled to a second underlying structure (Fig. 7A, section 702C is configured to be coupled to a lower calf/ankle of a person); and a coupler arranged between the first anchor portion and the second anchor portion (Fig. 7A, section 702B is between sections 702A and 702C, wherein section 702C “couples” 702A and 702C together).
Regarding claim 5, Granberry discloses the first anchor portion and the second anchor portion as each selected from the group consisting of: a mechanically-based anchor, a compression-based anchor, and a friction-based anchor (Fig. 7A, sections 702A and 702C can be considered a compression-based anchor and a friction-based anchor. [0075] discloses that sections 702A and 702C can compress on the leg of the user, whereby such compression contact would allow the garment to stay fixed to the leg of the user via friction).
Regarding claim 6, Granberry discloses at least one of the first anchor portion and the second anchor portion as a friction-based anchor (Figs. 7A, sections 702A and 702C are friction-based anchors) comprising: a frustoconical section of knitted material extending from a first end to a second end (Figs. 7A-7D, at least section 702C is a “frustoconical section” of knitted material), the frustoconical section comprising: a first end having a cross-sectional area and a second end having a second cross-sectional area, wherein the cross-sectional area of the first end is smaller than the cross-sectional area of second end (Figs. 7A-7D, section 702C has a smaller cross sectional area at a lower, first end, and a larger cross-sectional area at a higher, second end); a plurality of knitted rows of an active material, each of the knitted rows defining a corresponding closed ring about the frustoconical section (Figs. 7A-7D, section 702C is a closed ring. Figs. 6A-6D depict examples of knitting patterns with active sections “A” that may be used for section 702C); wherein each of the corresponding closed rings has a martensite diameter and an austenite diameter based upon the active material and a knit pattern ([0075] discloses that contraction amounts between each section may vary. These contraction amounts indicate that each section 702 has a martensite diameter (relaxed state) and an austenite diameter (compressed state)); and wherein each of the knitted rings is arranged along a knit pattern such that a plurality of loop tips of each of the knitted rings is oriented towards the first end (Figs. 6A-6C depict loop tips that are oriented to both the right and left side of the figures. Therefore, half of the loop tips would be “oriented towards the first end.” It is noted that the claims state that a “plurality of loop tips” are oriented towards the first end, and not that all of the loop tips are oriented towards the first end. In an alternative interpretation, half of the loop tips pictured on Figs. 6A-6C are oriented upwards and half are oriented downwards (depending upon which point in the loop is labeled the “tip” of the loop. Therefore, half of the loop tips would still be “oriented towards the first end”).
Regarding claim 9, Granberry discloses the coupler comprising an actuatable strap (Figs. 7A-7D, section 702B is considered a “strap” (i.e. a strip of material). Section 702B has a knit pattern with active sections as exemplified in Figs. 6A-6C).
Regarding claim 10, Granberry discloses the actuatable strap comprising a shape memory material ([0059] discloses the use of shape memory alloys).
	Regarding claim 11, Granberry discloses the first underlying structure and the second underlying structure each comprising a portion of a body (Figs. 7A-7D, the upper calf serves as a first underlying structure, and the lower calf/ankle serves as a second underlying structure); the first anchor portion forms a part of a garment; and the second anchor portion forms another part of the garment (Figs. 7A-7D, sections 702A and 702C are part of the same garment 700).
	Regarding claim 13, Granberry discloses at least one of the first anchor portion and the second anchor portion as a dynamically actuatable anchor (Figs. 7A-7D, both sections 702A and 702C are dynamically actuatable; see [0075])
Regarding claim 14, Granberry discloses the dynamically actuatable anchor configured to be actuated on demand by a user to temporarily tighten strategic regions of a garment ([0082] discloses the use of a control system, wherein the user would ultimately be in control of the system and thus “demand” its use).
Regarding claim 15, Granberry discloses the dynamically actuatable anchor configured to be automatically actuated to temporarily tighten strategic regions of a garment ([0082] discloses that the control system can use sensors, indicated an automatic function).
Regarding claim 16, Granberry discloses the garment as an exosuit ([0097] discloses pants, which is considered a type of “exosuit.” Furthermore, [0097] discloses tat other types of garments can be made to conform to body parts of the person. It is noted that the applicant claims no structural or functional details about the “exosuit,” wherein a broad interpretation is adopted (i.e. a garment that is worn outside of the body)).
Regarding claim 17, Granberry discloses the garment as a physical therapy garment ([0075] discloses garment 700 as a therapeutic compression garment).
8.	Claims 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al (2016/0107309).
Regarding claim 4, Walsh discloses a system (Fig. 1, exosuit 100) comprising: a first anchor portion configured to be coupled to a first underlying structure (Fig. 1, waist belt 110 is a garment configured to be coupled to the waist of a person); a second anchor portion configured to be coupled to a second underlying structure (Fig. 1, thigh brace 120 is a garment configured to be coupled to a thigh of a person); and a coupler arranged between the first anchor portion and the second anchor portion (Fig. 1, connection elements 102-15 serve as a couple arranged between the waist belt 100 and the thigh brace 120).
Regarding claim 12, Walsh discloses the first underlying structure and the second underlying structure each comprising a portion of a body (Fig. 1, the waist and the thigh of the person are each portion of a body); the first anchor portion forms a part of a first garment (Fig. 1, waist belt 110 forms a part of a first garment); and the second anchor portion forms another part of a second garment (Fig. 1, thigh brace 120 forms a part of a second garment).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Granberry, as applied to claims 1 and 4 above, in view of Rastegar et al (2003/0204151).
	Regarding claims 2 and 7, Granberry does not disclose a high friction coating.
	However, Rastegar teaches a sleeve to be worn on the limb of a person (Fig. 15), wherein the interior portion of the sleeve that contact the limb surface are coating with materials that provide friction ([0067])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior surfaces of the garment of Granberry to be coated with friction material as taught by Rastegar to further prevent any slipping between the garment and the body of the person.
	Regarding claims 3 and 8, the modified device of Granberry has the high-friction coating applied to only a portion of the corresponding loops, the portion including the tip of each of the corresponding closed loops (Rastegar, [0067], teaches coating the surfaces that are in contact with the limb surface. Therefore, the modified device would having a frictional coating only an all internal surfaces that contact the limb surface, which would include the tip of each of the corresponding closed loops).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barak (2008/0103397), Asbeck et al (2018/0008502), and Murakami et al (2018/0370020) disclose exosuits comprising first and second anchors and a coupler arranged between the first and second anchors;
Holschuh et al (2018/0242655) and Withersppon et al (2018/0049903) disclose smart fabrics that can change in shape and size when actuated;
John et al (2016/0213548) discloses a controlled assist garment;
McMaster (2016/0186366) and Kapsali (2015/0140886) disclose conductive textiles or active fabrics;
Reid et al (2009/0234265) discloses a compression adjustment fabric configured to worn on the legs of a user.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785